Citation Nr: 1730022	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  12-13 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1968 to November 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut. 

The Veteran was sent a clarification of representation letter in January 2015.  He was informed of his representation rights and was told that he had 30 days from the date of the letter to respond otherwise it would be inferred that Disabled American Veterans was his representative.  The Veteran did not respond, therefore, it is assumed that he wishes to proceed with his appeal with Disabled American Veterans as his representative.  The Board notes that in March 2015 the RO attempted to obtain an Appointment of Individual As Claimant's Representative (VA 21 22a) from a private attorney; however, the RO was informed that the private attorney was not representing the Veteran and the Veteran only signed a release form to allow for review of the file prior to any representation.

The Board remanded the issue on appeal for additional development in May 2015.  

In an October 2015 rating decision, the RO granted service connection for atrial fibrillation with implanted cardiac pacemaker associated with herbicide exposure rated at 100 percent disabling.  In a subsequent December 2016 rating decision, the RO granted service connection for left lower extremity peripheral neuropathy (sciatic), right lower extremity peripheral neuropathy (sciatic nerve), and right lower extremity peripheral neuropathy/radiculopathy (femoral nerve).  As these rating decisions constitute a full grant of the respective benefits sought on appeal, the issues of entitlement to service connection for a heart condition and entitlement to service connection for peripheral neuropathy of the bilateral lower extremities are no longer in appellate status, and are not before the Board at this time.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's currently diagnosed sleep apnea initially manifested in service; is etiologically related to a disease, injury, or event which occurred in service; or has been caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Stegall Concerns

In May 2015, the Board remanded the Veteran's claim for additional evidentiary development.  The Board instructed the RO to contact the Veteran and, with his assistance, obtain relevant private treatment records.  The RO was further directed to afford the Veteran a VA examination to determine the onset and etiology of his sleep apnea.  The Board also instructed the RO to obtain updated VA treatment records from May 2012 to present.

Prior to readjudicating the matter, the RO associated VA treatment records dated from May 2012 to October 2015 with the claims file, and the Veteran was provided a VA examination for sleep apnea in July 2015.

In July 2015, the RO sent a letter to the Veteran asking that he identify any VA and non-VA treatment providers.  The RO included VA Form 21-4142, VA Form 21-4142a, and VA Form 21-4138, and requested that the Veteran complete and return the forms so that the RO could obtain any identified records on his behalf.  The RO also informed the Veteran that he could provide the records himself.  In July 2015, private treatment records dated in April 2015 were associated with the claims file.  
There is, however, no other evidence in the record indicating that the Veteran completed and returned the required VA forms or otherwise provided the information necessary for the RO to obtain additional private treatment records on the Veteran's behalf.  

Thus, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by a letter dated in March 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, identified post-service treatment records, and lay statements have been associated with the record.  No other relevant records have been identified that are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  During the appeal period, the Veteran was afforded a VA examination in July 2015.  Thus, with respect to the Veteran's claim, there is no additional evidence which needs to be obtained. 



III.  Entitlement to Service Connection for Sleep Apnea

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (adding that "[w]hen service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.").  Additionally, service connection may be established by the degree of disability resulting from aggravation of nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(b) (2016); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

The Veteran is seeking service connection for sleep apnea, to include as secondary to service-connected diabetes mellitus, type II.

As to the first Shedden element, the Veteran has a current diagnosis of obstructive sleep apnea.  See, e.g., October 2007 private treatment record; April 2008 private treatment record; May 2014 VA treatment record; July 2015 VA examination report.  

Turning to the second Shedden element, there is no evidence of an in-service incurrence or aggravation of sleep apnea.  The Veteran has reported that he was first given a diagnosis of sleep apnea in 2000, nearly 30 after he left active duty service.  See, e.g., January 2006 VA treatment record; July 2015 VA examination.  The Veteran is competent to report a diagnosis that is provided to him.  The Board notes that in his report of medical history provided on separation, the Veteran reported that he had frequent trouble sleeping and difficultly falling asleep.  See August 1971 service treatment record.  However, this report was not accompanied by a diagnosis of sleep apnea.

Moreover, the weight of the evidence is against a finding that the Veteran's currently diagnosed sleep apnea is etiologically related to his active duty service or to his service-connected diabetes mellitus, type-II, and thus the crucial third Shedden element is not met.

In July 2015 the Veteran was afforded a VA examination, after which the examiner diagnosed obstructive sleep apnea.  The Board notes that while the examination report indicates that the examiner based the opinion on a review of the record alone, an October 2015 report of general information clarified that the Veteran was in fact present, and an in person examination was conducted.  During the examination, the Veteran reported that his first sleep study was conducted in 2000, after which he was placed on a CPAP.  He asserted that for years prior to his diagnosis he had periods of apnea, snoring, and daytime fatigue.  He reported that in 1998 he had episodes of falling asleep while driving.  

The examiner was unable to determine the etiology of the Veteran's obstructive sleep apnea because it was originally diagnosed in 2000, but noted that the Veteran had risk factors including excess weight, being male, older age, and a history of smoking.  However, while unable to determine the exact cause, the examiner opined that it was not likely that the Veteran's diagnosis of obstructive sleep apnea was related to service.  The examiner explained that this was because the diagnosis was not made until 29 years after the Veteran left service.  The examiner noted that the Veteran's complaints of difficulty sleeping noted in August 1971 service treatment records were not likely related to apnea because other typical associated symptoms, such as excessive daytime sleepiness, snoring, apnea, and attention problems were not reported until much later, in the 1990s, per the Veteran's own report.  

The examiner also opined that it was not likely that the Veteran's diagnosis was related to diabetes mellitus as there was no medical evidence to support that a diabetes mellitus II caused obstructive sleep apnea, and instead cited to a medical journal article which indicated that patients with obstructive sleep apnea are at an increased risk of developing diabetes mellitus II.  Finally, the examiner opined there was no evidence to support that the Veteran's obstructive sleep apnea had become worse since the diagnosis of diabetes mellitus.

The Board finds the July 2015 VA examination report to be highly probative, as it was based on a thorough review of the Veteran's medical records, evaluation of the Veteran, and cited to relevant medical principles.  The opinion is also consistent with the other evidence of record and is supported by a detailed rationale.

The Veteran has submitted no competent nexus evidence contrary to the VA examiner's opinions.  The Veteran has been allowed ample opportunity to furnish medical evidence in support of his claim, but he has not done so.  38 U.S.C.A. 
§ 5107(a) (claimant bears responsibility to support a claim for VA benefits).

In sum, upon careful review and weighing of the evidence, with reasoning as detailed above, the Board finds that the preponderance of the evidence is against the claim for service connection of sleep apnea, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.





	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for sleep apnea, to include as secondary to a service-connected disability, is denied.






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


